IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1271
                              Filed May 20, 2015


IN RE THE MARRIAGE OF BRANDON PAUL VAN ZETTEN
AND ASHLEY ANN VAN ZETTEN

Upon the Petition of
BRANDON PAUL VAN ZETTEN,
      Petitioner-Appellant,

And Concerning
ASHLEY ANN VAN ZETTEN,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Jeanie Vaudt, Judge.



      Brandon Van Zetten challenges the district court’s finding he was in

default of the parties’ dissolution decree. AFFIRMED.



      Kodi A. Brotherson of Becker & Brotherson Law Office, Sac City, and

Leslie Babich of Babich Goldman, P.C., Des Moines for appellant.

      Mark R. Hinshaw of the Law Offices of Mark R. Hinshaw, West Des

Moines, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


POTTERFIELD, J.

       This appeal involves the interpretation of a dissolution decree. Ashley

Ann Van Zetten and Brandon Van Zatten were married on October 14, 2006, and

divorced by stipulated decree on May 22, 2013. As part of the property division

in the dissolution decree, Ashley was awarded “her original engagement ring.”

On February 7, 2014, Ashley filed an application for rule to show cause, alleging

Brandon failed to comply with a number of requirements of the dissolution

decree, including that he failed to return her original engagement ring. Following

an evidentiary hearing, the district court found Brandon was in default of the

decree’s order that he return the original ring, but that the default was not willful,

and did not amount to contempt. The court ordered Brandon “to return to Ashley

. . . the original setting with the 2.1 carat princess cut contested diamond intact”

within thirty days.

       On appeal, Brandon spends much time explaining why the district court’s

interpretation of the stipulated decree was contrary to Brandon’s intent in

entering the stipulated decree. But Brandon’s intent is irrelevant. See In re

Marriage of Morris, 810 N.W.2d 880, 886 n.2 (Iowa 2012).

               “A stipulation and settlement in a dissolution proceeding is a
       contract between the parties.” In re Marriage of Jones, 653 N.W.2d
589, 593 (Iowa 2002). The parties’ stipulation, however,
               is not binding on the court, as the court has the
               responsibility to determine “‘whether the provisions
               upon which the parties have agreed constitute an
               appropriate and legally approved method of disposing
               of the contested issues.’”           Accordingly, if the
               stipulation is unfair or contrary to law, the court has
               the authority to reject the stipulation.
       Id. at 593–94 (quoting In re Marriage of Ask, 551 N.W.2d 643, 646
       (Iowa 1996)). Consequently, once the court enters a decree
       adopting the stipulation, “[t]he decree, not the stipulation,
                                        3

      determines what rights the parties have.” Id. at 594 (citing Bowman
      v. Bennett, 250 N.W.2d 47, 50 (Iowa 1977)). “Therefore, in
      ascertaining the rights of the parties after final judgment, it is the
      intent of the district court that is relevant, not the intent of the
      parties.” Id.

Morris, 810 N.W.2d at 886. “A dissolution of marriage decree is susceptible to

interpretation on the same basis as other instruments, the determinative factor

being the intent of the dissolution court as gathered from the language of the

decree and the context in which it was rendered.”        Sieren v. Bauman, 436
N.W.2d 43, 46 (Iowa 1989).

      At the hearing on Ashley’s application for rule to show cause, the evidence

showed the parties were engaged in early December 2005. When he proposed,

Brandon gave Ashley a platinum ring with several diamonds on the side and a

2.1 carat princess cut center diamond. However, after the engagement, Ashley

learned the ring had been purchased for another woman. Ashley thereafter wore

a different ring in its stead. Shortly before the wedding ceremony, the center

diamond was placed in a setting that became Brandon’s wedding band. Brandon

asserts the phrase “the original engagement ring” means the platinum ring

without the center diamond. Ashley asserts the term means the platinum ring

with the center diamond Brandon gave her when he proposed to her in

December 2006.

      The district court agreed with Ashley:

             The meaning of the disputed Decree term therefore governs
      the outcome of the parties’ disagreement concerning what piece of
      jewelry the contested diamond should be part of. The court gives
      Brandon the benefit of the doubt and concludes that the meaning of
      the undefined word “original” in the phrase “original engagement
      ring” in the Decree is indefinite and uncertain. The court must
      therefore resolve this ambiguity by deciding the common and
                                           4


       ordinary meaning of “original” and then using it in conjunction with
       the words “engagement ring.”
                The court will give the word original its common and ordinary
       meaning by referring to a dictionary. See, e.g., Pierce v. Farm
       Bureau Mut. Ins. Co., 548 N.W.2d 551, 555 (Iowa 1996) (stating
       courts can resort to dictionaries to supply the common and ordinary
       meaning of undefined terms). The common and ordinary meaning
       of original is “the initial, not secondary, derivative, or imitative” form
       of something, or something that is “the first instance or source.”
       Merriam Webster’s Collegiate Dictionary 820 (10th ed. 1998).
       “Original” as used in the phrase “original engagement ring” in the
       Decree therefore reasonably means the initial or first form of the
       engagement ring: The original setting with the contested diamond
       intact, which is the way the ring was presented to Ashley by
       Brandon when he asked her to marry him.
                Brandon’s failure to return Ashley’s original engagement ring
       under his misunderstanding of what the word “original” in the
       phrase “original engagement ring” in the Decree means is not
       willful, deliberate, or intentional under this record. However, the
       Decree imposes upon him a duty to return Ashley’s original
       engagement ring to her under the common and ordinary meaning
       of the word original and he has not done so.

Finding no reason to set aside the district court’s interpretation, we affirm.

       AFFIRMED.